Citation Nr: 0604314	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the veteran's need of regular aid and attendance of another 
person or on account of permanent housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from October 1951 to October 1955 
and from April 1957 to March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Atlanta 
(Decatur), Georgia.  The March 2003 RO decision denied a 
claim for SMC.  

In September 2004, the veteran withdrew his request for a 
hearing before a Veterans' Law Judge (VLJ) sitting at the RO 
(Travel Board hearing).  No further action is indicated.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for SMC based upon the need for the 
regular aid and attendance of another person, or on account 
of permanent housebound status, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of this claim.  

2.  The veteran is service connected for an anxiety reaction, 
with depression, currently evaluated as 100 percent 
disabling, and a right fracture of the second metatarsal, 
currently evaluated as noncompensably disabling.  

3.  The veteran's above identified service-connected 
disabilities neither produce incapacity requiring the 
veteran's need for the regular aid and attendance of another 
person, nor render him in a permanent housebound status.  


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
veteran's need for the regular aid and attendance of another 
person, or on account of permanent housebound status, are not 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for special monthly compensation based upon his 
need for the regular aid and attendance of another person, or 
on account of permanent housebound status; the evidence that 
would be necessary to substantiate this claim; and whether 
the claim has been fully developed in accordance with the 
VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

As to the veteran's SMC claim on appeal, notice of the VCAA 
was issued in early March 2003, prior to the later March 2003 
denial of the SMC claim.  The March 2003 VCAA notice was also 
prior to the August 2003 statement of the case (SOC).  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met as to the claim on appeal.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of his claim on 
appeal, and to respond to VA notices, and he submitted 
correspondence-including in March 2003 when he stated that 
his only treatment has been for "pain" at a VA medical 
facility.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, including VA 
treatment records.  

The Board also finds that given the documented facts of this 
case, there is no need to remand the SMC claim for a VA 
examination.  VA regulations provide that VA will assist the 
veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;  

(B)  Establishes that the veteran 
suffered an injury in service; and 

(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i).  

The record indicates that, in essence, both components (B) 
and (C) are absent with regard to the SMC claim.  That is, 
all of the medical evidence of record shows that the 
veteran's recent complaints and treatment regard low back 
pain, and that his physical impairment is due to non-service-
connected spinal disorders.  No medical evidence of record 
suggests that the veteran's service-connected disabilities 
render the veteran in need of any aid and assistance of 
others or render him housebound.  Accordingly, no additional 
VA examination is indicated under VCAA given the facts of 
this case at this time.  38 C.F.R. § 3.159(c)(4)(i).  

The Board also finds that there is no duty on the part of VA 
to provide any additional VA medical examinations because, as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he is entitlement to SMC as 
a result of service-connected disability, and further 
substantiating evidence suggestive of such need.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells supra., the 
record in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the appellant is entitled 
to SMC as a result of service-connected disability.  

The record indicates that the veteran was provided with a 
copy of the March 2003 RO decision setting forth the general 
requirements of applicable law pertaining to evidence to 
support the claim on appeal.  The general advisement was 
reiterated in the August SOC, as noted above.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this appeal.  Given the development undertaken 
by the RO and the fact that the veteran has stated that there 
is no other identified evidence which has not already been 
obtained, the Board finds that the record is ready for 
appellate review as to the SMC claim on appeal. 

The Merits of the Claim

The veteran asserts that he is in need of the regular aid and 
attendance of others as a result of his service-connected 
anxiety reaction with depression, evaluated as 100 percent 
disabling.  The veteran is also service-connected for a 
fracture of the 2nd metatarsal of the right foot, evaluated 
as noncompensably disabling.  The veteran asserts that his 
anxiety and depression has caused a "breakdown of the 
structure of his body," rendering him in need of the regular 
aid and attendance of others for bathing and walking.  With 
no medical evidence of record in support of the veteran's 
claim, as detailed below, the appeal will be denied.  

Special monthly compensation is payable where a veteran has a 
single service connection disability rated as 100 percent 
without resort to individual unemployability and has 
additional service- connected disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability, involving different 
anatomical segments or bodily systems.  38 C.F.R. § 3.350 
(i).  Special monthly compensation is also payable where a 
veteran is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his or her 
swelling and the immediate premises, or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  

In this case, the veteran is service connected for an anxiety 
reaction, with depression, currently evaluated as 100 percent 
disabling, and a right fracture of the second metatarsal, 
currently evaluated as noncompensably disabling.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
to feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the veteran remain in bed.  38 C.F.R. § 3.352(a).  

However, it is not required that all of the disabling 
conditions enumerated in 38 C.F.R. § 3.352(a) be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires the veteran to remain in bed.  The fact that veteran 
has voluntarily taken to bed, or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  See 
38 C.F.R. § 3.352(a).  

Private treatment records dated in January 2003 and May 2003, 
as well as VA medical and treatment records dated in January 
1996 and November 2002, demonstrate complaints limited to low 
back pain, with multiple non-service-connected spinal 
disorders, including degenerative arthritis, osteoarthritis, 
and a disc herniation at L5-S1.  The veteran is also noted to 
be status post hip joint replacement.  The January 2003 and 
May 2003 private medical statements of record show 
significant physical and functional impairment.  However, the 
veteran's need for some level of assistance of others is 
shown to be specifically due to his partial use of his lower 
extremities and associated low back pain.  Significantly, all 
of the evidence of record demonstrates that the veteran is 
competent to handle his own funds, and that his service-
connected disabilities require little, if any, treatment.  

The veteran is not shown to be receiving any psychiatric 
treatment for his service-connected anxiety reaction, with 
depression, nor is he receiving any treatment for his 
service-connected right foot status post fracture.  The 
medical evidence of record uniformly demonstrates that the 
veteran has functional impairment as a result of non-service-
connected low back pain and non-service-connected spinal 
disorders.  With no medical evidence demonstrating that the 
veteran's service-connected disabilities meet or more closely 
approximate the criteria for the need of regular aid and 
attendance of others, or for housebound status, the claim for 
special monthly compensation is denied.  The veteran's 
service-connected disabilities do not warrant the grant of 
special monthly compensation.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

The claim for special monthly compensation based upon the 
need of regular aid and attendance of another, or on account 
of permanent housebound status, is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


